PER CURIAM.
Benjamin L. Nisbet was convicted of a felony on May 7, 1932, in the United States District Court for the Western District of Kentucky, and on March 2, 1933, an order was entered in the Hopkins Circuit Court disbarring him from the practice of law in all courts of this Commonwealth and his name was ordered stricken from the roll of the Hopkins County Bar, the home bar of Mr. Nisbet.
At the time of his conviction there was in force K.S. § 97 (1936 Ed.), which provided: “No person convicted of treason or felony shall be permitted to practice in any court as counsel or attorney-at-law.” This section later became KRS 30.100 and was repealed in 1948. See Acts of that year, Chapter 55, page 112. It was said in Re Rudd, 310 Ky. 630, 221 S.W.2d 688, that the commission of a crime forfeits an attorney’s privilege to practice law and that neither his pardon, restoration of citizenship nor the repeal of KRS 30.100 will restore that right. It can only be restored by this court upon application made under RCA 3.560.
Mr. Nisbet, now about 64 years of age, has filed his verified petition, conforming in all respects with RCA 3.560, wherein *466he asks that this court restore him to membership in the Kentucky State Bar Association. We referred the petition to the Board of Bar Commissioners. After a full hearing, at which five highly respected and prominent lawyers of Madisonville testified that Mr. Nisbet has not practiced law since his disbarment and that his character and conduct since that time have been exemplary and that he is now worthy to have public confidence and trust reposed in him, the Board filed their written report in this court wherein it was unanimously recommended that Mr. Nisbet be reinstated to membership in the Kentucky State Bar Association.
We have carefully examined the record and the report of the Board and concur therein. It is therefore ordered that Benjamin L. Nisbet be, and he is hereby, restored to membership in the Kentucky State Bar Association upon the payment of the cost of this proceeding and the cost incurred in the disbarment proceeding and he is given the right to resume the practice of law.
No counsel appeared for either side.